Citation Nr: 1324406	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-15 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.

2.  Entitlement to service connection for defective vision, claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for arthritis of the right knee and hands.

4.  Entitlement to service connection for gout, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for kidney disease.

8.  Entitlement to special monthly compensation based on Aid and Attendance/Housebound.

9.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus.

10.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

11.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

12.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

13.  Entitlement to an initial compensable rating for hypertension.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that the Veteran has filed a notice of disagreement with the evaluation assigned for his hypertension by a January 2013 rating decision.  Additionally, the Veteran has filed a notice of disagreement concerning denials of entitlement to service connection for sleep apnea and a kidney condition and a denial of special monthly compensation based on Aid and Attendance/Housebound by a March 2013 rating decision.  A Statement of the Case has not yet been issued on these issues.  Accordingly, the Board is required to remand these issues for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeals in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

October 2012 statements of the case indicate that VA treatment records from the Dublin VA Medical Center (VAMC) dating from September 1996 to September 2002 and treatment from the Columbus VA Outpatient Center (VAOPC) and the Tuskegee VAMC dating from 2006 to 2012 have not been associated with the claims file.  The Board cannot adjudicate the Veteran's claims without access to relevant information reviewed by the RO.  Thus, all of these records must be associated with the claims folder on remand.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning the Veteran's claim for service connection for an eye problem, the Board notes that a December 2012 examination report indicates that the Veteran needs a full eye examination as such was not performed at that facility.  Thus, a VA eye examination should be afforded the Veteran to determine if he has an eye condition which is secondary to or is aggravated by his service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board additionally notes that the Veteran claims that his gout is secondary to or aggravated by his service-connected diabetes mellitus.  There is no sufficient medical opinion of record concerning this claim.  Such should be obtained on remand.  Id.

Finally, the Board notes that the Veteran was ostensibly exposed to loud noise during his nine months in Vietnam with a Military Occupational Specialty (MOS) of heavy vehicle driver.  Thus, the Veteran should be afforded a VA examination to determine if he has current hearing loss which is related to acoustic trauma while on active service.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issues of an increased compensable rating for hypertension, entitlement to service connection for sleep apnea, and a kidney condition as well as special monthly compensation based on Aid and Attendance/Housebound, by filing a timely substantive appeal.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any VA treatment records not already associated with the claims file; to include but not limited to, VA treatment records from the Dublin VAMC dating from September 1996 to September 2002 and treatment from the Columbus VAOPC and the Tuskegee VAMC dating from 2006 to 2012.

3.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any eye disability.  The claims folders must be made available to and reviewed by the examiner.  

For any eye disability present, the examiner should provide an opinion as to whether there is a 50 percent or better probability that it is related to active service or otherwise related to service.  If not, is it at least as likely as not proximately caused or aggravated by his service-connected diabetes mellitus?  If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability that is due to the service-connected diabetes mellitus?  The rationale for all opinions expressed must also be provided.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of gout.  The claims folders must be made available to and reviewed by the examiner.  

For any gout present, the examiner should provide an opinion as to whether there is a 50 percent or better probability that it is related to active service or otherwise related to service.  If not, is it at least as likely as not proximately caused or aggravated by his service-connected diabetes mellitus?  If aggravated, what is the baseline level of the disability prior to aggravation and what is the permanent, measurable increase in severity of the disability that is due to the service-connected diabetes mellitus?  The rationale for all opinions expressed must also be provided.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss.  The claims folders must be made available to and reviewed by the examiner.  

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has hearing loss which is due to noise exposure during active service or is otherwise related to service.  The rationale for all opinions expressed must also be provided.

6.  Then, the RO or the AMC should readjudicate the claims on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



